         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 1 of 22



Joyce W. Lindauer
State Bar No. 21555700
Jeffery M. Veteto
State Bar No. 24098548
Joyce W. Lindauer Attorney, PLLC
12720 Hillcrest Road, Suite 625
Dallas, Texas 75230
Telephone: (972) 503-4033
Facsimile: (972) 503-4034
ATTORNEYS FOR DEBTOR

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                             §
                                                   §
GHOTRA INC.,                                       §       CASE NO. 19-31586
                                                   §            Chapter 11
        Debtor.                                    §

                FIRST PLAN OF REORGANIZATION DATED JULY 23, 2019

     Ghotra Inc. (the “Debtor”), proposes the following First Plan of Reorganization (“Plan”)
Dated July 23, 2019, pursuant to Chapter 11 of the United States Bankruptcy Code on behalf of
the Debtor. The Debtor is filing periodic financial reports with the Court, as required by the
Code, covering the Debtor’s profitability, projections of cash receipts and disbursements for a
reasonable period and a comparison of actual cash receipts and disbursements with projections in
prior reports. These reports shall be available on the Court’s PACER site at
www.txsb.uscourts.gov using the Debtor’s name and/or case number as referenced above.




First Plan of Reorganization Dated July 23, 2019
Page 1
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 2 of 22



                                         TABLE OF CONTENTS


ARTICLE I - DEFINITIONS AND USE OF TERMS .................................................................. 2

ARTICLE II - GENERAL TERMS AND CONDITIONS............................................................. 8

ARTICLE III - CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ...... 9

ARTICLE IV - MEANS OF EXECUTION AND IMPLEMENTATION ................................... 13

ARTICLE V- EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................. 16

ARTICLE VI - ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIM ............. 16

ARTICLE VII - EFFECT OF CONFIRMATION........................................................................ 17

ARTICLE VIII - MISCELLANEOUS PROVISIONS................................................................. 18

ARTICLE IX - RETENTION OF JURISDICTION .................................................................... 20




First Plan of Reorganization Dated July 23, 2019
Page 2
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 3 of 22



                                          ARTICLE I
                                DEFINITIONS AND USE OF TERMS

A.      Scope of Definitions

       For the purpose of this Plan, except as expressly provided or unless the context otherwise
requires, all capitalized terms used herein unless otherwise defined herein, shall have the
meanings ascribed to them in this Article I of the Plan. Any term used in this Plan that is not
defined herein, but is defined in the Bankruptcy Code or the Bankruptcy Rules, shall have the
meaning ascribed to that term in the Bankruptcy Code or the Bankruptcy Rules. Whenever the
context requires, such terms shall include the plural as well as the singular number, the
masculine gender shall include the feminine, and the feminine gender shall include the
masculine.

B.      Definitions

        Unless the context otherwise requires, capitalized terms shall have the meanings set forth
in this Article I, Section B.

        1.01. “Ad Valorem Tax” shall mean the tax assessed by a state or local governmental
unit secured by the Debtor’s personal or real property pursuant to state and/or local law.

        1.02.    “Ad Valorem Tax Claim” shall mean a Claim for an Ad Valorem Tax.

        1.03. “Administrative Claim” shall mean a claim for payment of an administrative
expense of a kind specified in section 503(b) or 507(b) of the Bankruptcy Code and including
those entitled to priority pursuant to section 507(a)(1) of the Bankruptcy Code, including, but not
limited to, (i) the actual and necessary costs and expenses, incurred after the Petition Date to, and
including, the Confirmation Date, of preserving the bankruptcy estate and operating of the
Debtor’s business, Professional Fee Administrative Claims, any borrowing by the Debtor
pursuant to pursuant to section 364 of the Bankruptcy Code, regardless of priority, all fees and
charges assessed against the estate under Chapter 11 of title 28, United States Code, and all
Allowed Claims that are entitled to be treated as Administrative Claims pursuant to a Final Order
of the Bankruptcy Court.

        1.04. “Allowed Administrative Claim” shall mean an Administrative Claim as to
which a timely request for payment has been made in accordance with Section 2.01 of the Plan
(if such written request is required) or other Administrative Claim as to which the Debtor has not
interposed a timely objection, or to which the Debtor has interposed a timely objection and such
objection has been settled, waived through payment, withdrawn, otherwise satisfied in full, or
denied by a Final Order of the Bankruptcy Court or another court of competent jurisdiction.

        1.05. “Allowed Claim” shall mean a Claim or any portion thereof in the amount and
priority classification set forth in any proof of such Claim that has been timely filed, or in the
absence of such proof, as set forth in the Debtor’s Schedule of Liabilities, unless listed in the
Debtor’s Schedule of Liabilities as disputed, contingent, or unliquidated, in which case such
Claim shall be allowed only if a proof of such Claim has been timely filed; (i) as to which no

First Plan of Reorganization Dated July 23, 2019
Page 3
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 4 of 22



objection to allowance or request for estimation has been interposed on or before the date
provided for herein or the expiration of such other applicable period of limitation as may be fixed
by the Bankruptcy Code, Bankruptcy Rules or the Bankruptcy Court, (ii) as to which any
objection to its allowance has been settled, waived through payment, withdrawn, otherwise
satisfied in full, or denied by a Final Order of the Bankruptcy Court or another court of
competent jurisdiction, or (iii) that is expressly allowed in a liquidated amount in the Plan. An
Allowed Claim shall not include any unmatured interest accruing after the Petition Date unless
otherwise stated in the Plan.

        1.06. “Allowed General Unsecured Claim” shall mean an Allowed Claim (i) which is
not entitled to priority under section 507(a) of the Bankruptcy Code, (ii) which is not secured by
a validly perfected enforceable lien or interest as defined in sections 101(37), (50) and (51) of the
Bankruptcy Code, or (iii) an Allowed Claim arising from the rejection of an unexpired lease or
executory contract. An Allowed General Unsecured Claim shall not include any Allowed
Interest.

        1.07. “Allowed Interests” shall mean any interest in the Debtor to the extent that such
interest is listed in the Schedule of Liabilities or Statement of Financial Affairs of the Debtor on
the Confirmation Date; provided however, that a timely filed Proof of Interest shall supersede
any such listing and, in either case, an interest as to which no written objection to the allowance
thereof has been interposed within the time period fixed by the Bankruptcy Code or by Final
Order of the Court; or, if an objection has been interposed, to the extent allowed, in whole or in
part, by Final Order of the Bankruptcy Court.

       1.08. “Avoidance Actions” shall mean the claims, rights of action, suits, or
proceedings that the Debtor or its bankruptcy estate may hold against any Person, whether
known or unknown, under Chapter 5 of the Bankruptcy Code.

        1.09. “Bankruptcy Code” or “Code” shall mean the United States Bankruptcy Code,
Title 11 of the United States Code Section 101 et seq., as amended.

       1.10. “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, which has jurisdiction over the Bankruptcy Case.

       1.11. “Bankruptcy Rules” shall mean, collectively, the Federal Rules of Bankruptcy
Procedure and Official Bankruptcy Forms, adopted by the Supreme Court of the United States,
as now in effect or hereafter amended.

        1.12.    “Bar Date” shall mean the date set by the Court.

        1.13. “Bankruptcy Case” or “Case” shall mean the case under Chapter 11 of the
Bankruptcy Code, commenced by the Debtor, styled Ghotra Inc., Case Number 19-31586,
currently pending before the Bankruptcy Court, including any related adversary or other
ancillary proceeding.

       1.14. “Cash” shall mean legal tender of the United States of America or any
equivalents thereof.


First Plan of Reorganization Dated July 23, 2019
Page 4
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 5 of 22



       1.15. “Claim” shall mean a claim against the Debtor, whether or not asserted, as
defined in section 101(5) of the Bankruptcy Code.

        1.16.    “Claimant” shall mean any person or entity having or asserting a Claim in the
case.

        1.17. “Claim Objection Bar Date” shall mean the date on or before which the Debtor
shall have filed any and all objections to the allowance of Claims for distribution purposes. The
Claim Objection Bar Date is thirty (30) days after the Effective Date of the Plan.

       1.18. “Collateral” shall mean any property or interest in property of the Debtor’s
bankruptcy estate subject to a Lien to secure the payment or performance of a Claim, which Lien
is not subject to avoidance under the Bankruptcy Code or otherwise invalid under the
Bankruptcy Code or applicable state law.

       1.19. “Confirmation Date” shall mean the date of entry of the Confirmation Order by
the Clerk of the Bankruptcy Court.

       1.20. “Confirmation Hearing” shall mean the hearing held before the Bankruptcy
Court to consider confirmation of the Plan under section 1129 of the Bankruptcy Code.

       1.21. “Confirmation Order” shall mean the Final Order of the Bankruptcy Court
confirming the Plan pursuant to section 1129 of the Bankruptcy Code.

        1.22. “Contested” when used with respect to a Claim, means a Claim against the
Debtor (a) that is listed in the Debtor’s Schedules of Assets and Liabilities as disputed,
contingent, or unliquidated; (b) that is the subject of a pending action in a forum other than the
Bankruptcy Court unless such Claim has been determined by Final Order in such other forum
and Allowed by Final Order of the Bankruptcy Court; or (c) as to which an objection has been or
may be timely filed and has not been denied by Final Order. To the extent an objection relates to
the allowance of only a part of a Claim, such Claim shall be a Contested Claim only to the extent
of the objection.

        1.23.    “Creditor” shall mean any Person who holds a Claim against the Debtor.

       1.24. “Debtor” shall mean Ghotra Inc., in its capacity as a debtor-in-possession
pursuant to section 1107(a) and 1108 of the Bankruptcy Code.

        1.25. “Disclosure Statement” shall mean the disclosure statement (including all
exhibits and schedules thereto or referenced therein) relating to the Plan, as amended,
supplemented, or modified from time to time, and that is prepared and distributed in accordance
with sections 1125 and 1126 of the Bankruptcy Code and Bankruptcy Rule 3018.

        1.26. “Disputed Claim” shall mean any Claim or portion of a Claim not otherwise
Allowed or paid pursuant to the Plan or Final Order of the Bankruptcy Court (i) which has been
or hereafter is listed on the Schedule of Liabilities as unliquidated, contingent, or disputed, and
which has not been resolved by written agreement of the parties or Final Order of the Bankruptcy
Court, (ii) proof of which was required to be filed by Final Order of the Bankruptcy Court but as

First Plan of Reorganization Dated July 23, 2019
Page 5
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 6 of 22



to which a proof of Claim was not timely or properly filed, (iii) that is disputed in accordance
with the provisions of the Plan, (iv) which Claim is identified by the Debtor as being subject to
section 502(d) of the Bankruptcy Code, or (v) as to which the Debtor or the Reorganized Debtor,
as the case may be, have interposed a timely objection.

       1.27. “Effective Date” shall mean the first business day which is at least thirty (30)
days following entry of the Confirmation Order, unless a stay of the Confirmation Order is
obtained, in which event the Effective Date shall be the first business day which is at least thirty
(30) days following entry of a Final Order dissolving the stay.

       1.28. “Estate” shall mean the estate created pursuant to Bankruptcy Code Section 541
with respect to the Debtor.

       1.29. “Executory Contract” shall mean a contract to which the Debtor is a party
which is subject to assumption or rejection under section 365 of the Bankruptcy Code.

       1.30. “Fee Claim” shall mean a Claim under Bankruptcy Code Sections 330 or 503 for
allowance of compensation and reimbursement of expenses to professionals in the Debtor’s
Chapter 11 case.

        1.31.    “Filed” shall mean delivered to the Clerk of the Bankruptcy Court.

       1.32. “Final Order” shall mean an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, the operation or effect of which has not been stayed or reversed,
and as to which the time to appeal or seek review or rehearing has expired and to which no
appeal or petition for review or rehearing was filed, or if filed, remains pending.

        1.33. “General Unsecured Claim” shall mean a Claim which: (i) is not entitled to
priority under section 507(a) of the Bankruptcy Code; (ii) is not secured by a validly perfected
enforceable lien or interest under sections 101(37), (50) and (51) of the Bankruptcy Code; (iii)
arises from the rejection of an unexpired lease or executory contract; or (iv) represents the
unsecured portion of an Allowed Claim of a Creditor.

        1.34. “Impaired” shall mean, when used with reference to a Claim or Interest, a Claim
or Interest which is impaired within the meaning of section 1124 of the Bankruptcy Code and
will not be receiving payment in full of its Claim or Interest pursuant to the Plan.

       1.35. “Lien” shall mean a lien, security interest, mortgage, deed of trust, or other
charge or encumbrance on or in any real or personal property owned by the Debtor and that may
secure payment of a debt or performance of an obligation of the Debtor or a third party.

         1.36. “Person” shall mean any individual, corporation, partnership, association, limited
liability company, indenture trustee, organization, joint stock company, joint venture, estate,
trust, governmental unit or any subdivision thereof, committee, and any other entity.

       1.37. “Petition Date” shall mean March 25, 2019, the date upon which the Debtor filed
a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.


First Plan of Reorganization Dated July 23, 2019
Page 6
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 7 of 22



       1.38. “Plan” shall mean this Chapter 11 plan of reorganization, and all exhibits
annexed hereto or referenced herein, as the same may be amended, modified, or supplemented
from time to time in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the
provisions contained herein, and shall include the Plan Supplement, if any.

        1.39.    “Pre-petition” shall mean prior to the Petition Date.

      1.40. “Priority Tax Claim” shall mean a Claim entitled to priority pursuant to
Bankruptcy Code Section 507(a)(8).

        1.41. “Pro Rata” shall mean the proportion that an Allowed Claim or Allowed Interest
in a particular class bears to the aggregate amount of all Allowed Claims or Allowed Interests in
such class, including Disputed Claims, unless the Plan provides otherwise.

       1.42. “Professional” shall mean any professional employed in the Bankruptcy Case
pursuant to sections 327, 328, or 1103 of the Bankruptcy Code.

        1.43. “Professional Fee Claim” shall mean a Claim of a Professional for compensation
or reimbursement of costs and expenses relating to services incurred after the Petition Date and
prior to and including the Confirmation Date.

        1.44. “Property of the Estate” shall mean all property in which the Debtor holds a
legal or an equitable interest, including all property described in Bankruptcy Code Section 541.

      1.45. “Rejection Claim” shall mean a Claim arising from the rejection of an
Executory Contract or Unexpired Lease by the Debtor or Reorganized Debtor.

        1.46.    “Reorganized Debtor” shall mean Ghotra Inc. on and after the Effective Date.

       1.47. “Schedule of Liabilities” shall mean the schedule of assets and liabilities and the
statement of financial affairs filed with the Bankruptcy Court by the Debtor, as such schedules or
statements may be amended or supplements from time to time in accordance with Bankruptcy
Rule 1009 or other order of the Bankruptcy Court.

       1.48. “Secured Claim” shall mean a Claim that is secured by a Lien upon property, as
provided for in a writing or by statute, of the bankruptcy estate, to the extent of the value, as of
the Confirmation Date, of such Lien as determined by a Final Order of the Bankruptcy Court (i)
pursuant to section 506 of the Bankruptcy Code, (ii) if applicable by section 1129(b) of the
Bankruptcy Code, or (iii) as otherwise agreed upon in writing by the Debtor or Reorganized
Debtor and the holder of such Claim.

       1.49. “Secured Creditor” or “Secured Claimant” shall mean any Claimant holding a
Secured Claim.

        1.50. “Taxing Authorities” shall mean (i) Ann Harris Bennett, Harris County Tax
Office; (ii) David Piwonka, Cypress-Fairbanks ISG; and (iii) West Harris County MUT #21.



First Plan of Reorganization Dated July 23, 2019
Page 7
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 8 of 22



        1.51. “Unexpired Lease” shall mean, collectively, any unexpired lease or agreement
relating to the Debtor’s interest in real or personal property.

        1.52.    “Unimpaired” shall mean not Impaired.

        1.53. “Unsecured Claim” shall mean any Claim against the Debtor which is not a
Secured Claim, Ad Valorem Tax Claim, Administrative Claim, Professional Fee Claim, or
Interest.

      1.54. “Unsecured Claimants” or “Unsecured Creditors” shall mean any holder of an
Unsecured Claim.

       1.55. “Voidable Transfer” shall mean all transfers voidable under Sections 544, 545,
547, 548, 549 and/or 550 of the Code or any other state or federal transfer.

       1.56. Number and Gender of Words. Whenever the singular number is used, it shall
include the plural, and the plural shall include the singular, as appropriate to the context. Words
of any gender shall include each other gender where appropriate.

       1.57. Terms Defined in the Bankruptcy Code. Capitalized terms not specifically
defined in section 1.01 of the Plan shall have the definitions given those terms, if applicable, in
the Bankruptcy Code.

        1.58. Headings. The headings and captions used in this Plan are for convenience only
and shall not be deemed to limit, amplify or modify the terms of this Plan nor affect the meaning
thereof.

       1.59. Time Computation. In computing any period of time prescribed herein, the
provisions of Federal Rule of Bankruptcy Procedure Rule 9006(a) shall apply.


                                        ARTICLE II
                               GENERAL TERMS AND CONDITIONS

        2.01.     Treatment of Claims. This Plan is intended to resolve all Claims against the
Debtor and/or property of the Debtor of whatever character, whether contingent or liquidated, or
whether allowed by the Bankruptcy Court pursuant to Bankruptcy Code Section 502(a).
However, only Allowed Claims will receive treatment afforded by the Plan. The Plan is designed
to ensure that Claimants shall receive at least as much pursuant to this Plan as they would receive
in a liquidation pursuant to Chapter 7 of the Bankruptcy Code.

         2.02.    Time for Filing Claims. The holder of any Administrative Claim other than
(i) a Fee Claim, (ii) a liability incurred and paid in the ordinary course of business by the Debtor,
or (iii) an Allowed Administrative Claim, must file with the Bankruptcy Court and serve on the
Debtor and its respective counsel, notice of such Administrative Claim within thirty (30) days
after the Effective Date. At a minimum, such notice must identify (i) the name of the holder of
such Claim, (ii) the amount of such Claim, and (iii) the basis of such Claim. Failure to file this


First Plan of Reorganization Dated July 23, 2019
Page 8
         Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 9 of 22



notice timely and properly shall result in the Administrative Claim being forever barred and
discharged.

        Each Person asserting an Administrative Expense that is a Fee Claim incurred before the
Effective Date shall be required to file with the Bankruptcy Court, and serve on the Debtor’s
counsel and the U. S. Trustee, a Fee Application within sixty (60) days after the Effective Date.

       A person who is found to have received a Voidable Transfer shall have thirty (30) days
following the date upon which the order ruling that such transfer is avoidable becomes a Final
Order in which to file a Claim in the amount of such avoided transfer.

       Liabilities incurred from the Petition Date through the Effective Date in the ordinary
course of business shall be paid in the ordinary course of business by the Debtor.

       2.03.     Modification to the Plan. In accordance with Bankruptcy Rule 3019, to the
extent applicable, this Plan may be modified or amended upon application of the Debtor, or
corrected prior to the Confirmation Date, provided that notice and an opportunity for hearing
have been given to any affected party. The Plan may be modified at any time after Confirmation
and before the Effective Date, provided that the Plan, as modified, meets the requirements of
sections 1122 and 1123 of the Bankruptcy Code and the Bankruptcy Court, after notice and a
hearing, confirms the Plan, as modified, under section 1129 of the Bankruptcy Code, the
circumstances warrant such modification and Debtor consents thereto in writing.


                               ARTICLE III
          CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.      Classification and Treatment Claims and Interests

       All Claims and Interests, except Administrative Claims, Professional Fee Administrative
Claims, and Priority Unsecured Tax Claims are placed in the Classes set forth below, in
accordance with section 1123(a)(1) of the Bankruptcy Code.

        3.01. Administrative Claims. Each holder of an Administrative Claim other than
Professional Fee Administrative Claims shall receive, in full satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Administrative Claim, (i) Cash equal to the
unpaid portion of such Allowed Administrative Claim or (ii) such other treatment as to which the
Debtor and such holder shall have agreed upon in writing; provided, however, that Allowed
Administrative Claims with respect to liabilities incurred by the Debtor in the ordinary course of
business during the Bankruptcy Case shall be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto. On or before the
Effective Date, the Debtor shall pay or have paid in full all Allowed Administrative Claims for
fees payable pursuant to 28 U.S.C. §1930. All fees payable pursuant to 28 U.S.C. §1930 after the
Effective Date shall be paid by the Reorganized Debtor when they are due until the Bankruptcy
Case is closed pursuant to a final decree, order of dismissal, or order of conversion. Until entry
of such an order, the Reorganized Debtor shall file with the Bankruptcy Court and serve upon the
United States Trustee a quarterly financial report. Any administrative ad valorem tax claims shall

First Plan of Reorganization Dated July 23, 2019
Page 9
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 10 of 22



be paid pursuant to otherwise applicable state law. Nothing herein shall require Dallas County to
file an administrative expense claim or request for payment.

        3.02. Professional Fee Administrative Claims. All persons that are awarded
compensation or reimbursement of expenses by the Bankruptcy Court in accordance with
sections 330 or 331 of the Bankruptcy Code or entitled to the priorities established pursuant to
sections 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code, shall be paid in
full, in Cash, the amounts allowed by the Bankruptcy Court on or as soon as reasonably
practicable following the later of the Effective Date or the date on which the order allowing such
Claim becomes a Final Order, or upon such other terms as may be mutually agreed upon
between such holder of an Allowed Professional Fee Claim and the Reorganized Debtor.

        3.03. Treatment of Allowed Administrative Expenses. Allowed Administrative
Expenses will be paid in full once Allowed, on or before the Effective Date, or at a later date as
set by the Court if the allowance process extends beyond the Effective Date. Provided, however,
that the holder of an Allowed Administrative Expense may agree to a different treatment.

        3.04. Treatment of Allowed Priority Tax Claims. Allowed Priority Tax Claims will
be paid by the Reorganized Debtor once Allowed over five (5) years with interest on such
amounts at the rate of 12% per annum until paid in full. The payments shall be made in equal
monthly payments on the first day of the month following the Effective Date and shall continue
on the first day of each month thereafter until paid in full.

       3.05. Title 28 U.S.C. Section 1930 Fees. Debtor shall pay all fees assessed by the
Office of the United States Trustee until this Case is closed by the Court or the Debtor is
otherwise released from such obligations by the Court.

        3.06. Class 1 / Allowed Secured Ad Valorem Tax Claim of Harris County. Class 1
shall consist of the Allowed Secured Ad Valorem Tax Claim of Harris County, Texas on the
Debtor’s real property which accrued on or prior to March 25, 2019 (the “Class 1 Claims”) in
the estimated amount of $22,352.59.

        a.       Impairment and Voting. Class 1 Claims are impaired by the Plan. The holders
                 of Class 1 Claims are entitled to vote to accept or reject the Plan.

        b.       Treatment. The holders of Class 1 Claims shall be paid in full over 60 months
                 following the Confirmation Date. These creditors shall retain their liens to
                 secure their claims until paid in full under this Plan. The Class 1 Claims shall be
                 paid interest from the Petition Date at the rate of 1% per month from the Petition
                 Date through the Effective Date of the Plan and 12% per annum following the
                 Effective Date until paid in full. In the event that the Debtor disputes such claim,
                 the payments will be applied to the undisputed amount of the claim as ultimately
                 allowed. While resolution of any such objection is pending, payments pursuant
                 to the Plan shall be applied to the undisputed portion of the claim as ultimately
                 allowed. Such default must be cured by the Debtor within 10 business days of
                 the date of transmission of such notice of default. In the event the default is not
                 cured, the Class 1 Claimants shall be entitled to pursue all amounts owed

First Plan of Reorganization Dated July 23, 2019
Page 10
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 11 of 22



                 pursuant to state law outside of the Bankruptcy Court. The Class 1 Claimants
                 shall provide a notice of default to Debtor’s counsel by facsimile or email. The
                 Class 1 Claimants shall only be required to provide two notices of default. Upon
                 a third event of default, (i) the Class 1 Claimants shall be entitled to collect all
                 amounts owed pursuant to state law outside of the Bankruptcy Court without
                 further notice. Failure to pay post-petition taxes prior to delinquency shall
                 constitute an event of default. All liens shall be retained to secure the taxes
                 owed.

       3.07. Class 2 / Allowed Secured Ad Valorem Tax Claim of Cypress-Fairbanks ISD.
Class 2 shall consist of the Allowed Secured Claims of Cypress-Fairbanks ISD on the Debtor’s
real property which accrued on or prior to March 25, 2019 (the “Class 2 Claims”) in the
estimated amount of $36,617.34.

        a.       Impairment and Voting. Class 2 Claims are impaired by the Plan. The holders
                 of Class 2 Claims are entitled to vote to accept or reject the Plan.

        b.       Treatment. The holders of Class 2 Claims shall be paid in full over 60 months
                 following the Confirmation Date. These creditors shall retain their liens to
                 secure their claims until paid in full under this Plan. The Class 2 Claims shall be
                 paid interest from the Petition Date at the rate of 1% per month from the Petition
                 Date through the Effective Date of the Plan and 12% per annum following the
                 Effective Date until paid in full. In the event that the Debtor disputes such claim,
                 the payments will be applied to the undisputed amount of the claim as ultimately
                 allowed. While resolution of any such objection is pending, payments pursuant
                 to the Plan shall be applied to the undisputed portion of the claim as ultimately
                 allowed. Such default must be cured by the Debtor within 10 business days of
                 the date of transmission of such notice of default. In the event the default is not
                 cured, the Class 2 Claimants shall be entitled to pursue all amounts owed
                 pursuant to state law outside of the Bankruptcy Court. The Class 2 Claimants
                 shall provide a notice of default to Debtor’s counsel by facsimile or email. The
                 Class 2 Claimants shall only be required to provide two notices of default. Upon
                 a third event of default, (i) the Class 2 Claimants shall be entitled to collect all
                 amounts owed pursuant to state law outside of the Bankruptcy Court without
                 further notice. Failure to pay post-petition taxes prior to delinquency shall
                 constitute an event of default. All liens shall be retained to secure the taxes
                 owed.

        3.08. Class 3 / Allowed Secured Ad Valorem Tax Claim of West Harris County
Municipal Utility District No. 21. Class 3 shall consist of the Allowed Secured Claims of West
Harris County Municipal Utility District No. 21 on the Debtor’s real property which accrued on
or prior to March 25, 2019 (the “Class 3 Claims”) in the estimated amount of $16,947.60.

        a.       Impairment and Voting. Class 3 Claims are impaired by the Plan. The holders
                 of Class 3 Claims are entitled to vote to accept or reject the Plan.




First Plan of Reorganization Dated July 23, 2019
Page 11
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 12 of 22



        b.       Treatment. The holders of Class 3 Claims shall be paid in full over 60 months
                 following the Confirmation Date. These creditors shall retain their liens to
                 secure their claims until paid in full under this Plan. The Class 1 Claims shall be
                 paid interest from the Petition Date at the rate of 1% per month from the Petition
                 Date through the Effective Date of the Plan and 12% per annum following the
                 Effective Date until paid in full. In the event that the Debtor disputes such claim,
                 the payments will be applied to the undisputed amount of the claim as ultimately
                 allowed. While resolution of any such objection is pending, payments pursuant
                 to the Plan shall be applied to the undisputed portion of the claim as ultimately
                 allowed. Such default must be cured by the Debtor within 10 business days of
                 the date of transmission of such notice of default. In the event the default is not
                 cured, the Class 3 Claimants shall be entitled to pursue all amounts owed
                 pursuant to state law outside of the Bankruptcy Court. The Class 3 Claimants
                 shall provide a notice of default to Debtor’s counsel by facsimile or email. The
                 Class 3 Claimants shall only be required to provide two notices of default. Upon
                 a third event of default, (i) the Class 3 Claimants shall be entitled to collect all
                 amounts owed pursuant to state law outside of the Bankruptcy Court without
                 further notice. Failure to pay post-petition taxes prior to delinquency shall
                 constitute an event of default. All liens shall be retained to secure the taxes
                 owed.

        3.09.     Class 4 / Allowed Secured Claim of Pacific Premier Bank. The Class 4
Allowed Secured Claim of Pacific Premier Bank (“PPB”), following application of the adequate
protection payments previously made, shall be Allowed in the amount of $2,069,084.47. The
Plan intends to pay the Allowed Secured Claim of PPB. PPB has an unsecured claim under this
Plan that will be treated in Class 6.

        a.       Impairment and Voting. Class 4 Claim is impaired by the Plan. The holder of
                 Class 4 Claim is entitled to vote to accept or reject the Plan.

        b.       Treatment. This Claim is an Allowed Secured Claim and shall be for the amount
                 of $2,069,084.47 (or as determined by the Court if not agreed to by the Debtor).
                 This claim shall be paid fully over a period of 60 months (or stated as 5 years),
                 with interest at a rate of 5.5% per annum, from and after the Confirmation Date.
                 Payments (constituting payments of both principal and interest) shall be made in
                 equal monthly payments based on a standard 30-year amortization; the payments
                 shall be made as if on a standard 30-year note, with a balloon payment coming
                 due at the end of the 60 months (or stated as 5 years). The first payment is due on
                 the first day of the first month following the Effective Date and all subsequent
                 payments shall continue on the first day of each month thereafter until the allowed
                 amount of the Secured Claim is paid in full. There is a balloon payment due to
                 PPB at the end of the Plan Term; at the end of the 60 months, a balloon payment
                 balance is due after 5 years or 60 months to PPB for the remaining balance of the
                 allowed Secured Claim. The balloon payment will be funded by a refinance of the
                 debt or sale of the property. Should the balloon payment not be made the Debtor,
                 the Debtor will default and the Debtor will permit the Secured Creditor to
                 foreclose on the property that serves as its collateral.

First Plan of Reorganization Dated July 23, 2019
Page 12
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 13 of 22



        c.       PPB shall retain its liens to secure its Allowed Secured Claim.

        d.       The adequate protection payments by the Debtor to PPB per the Agreed Final
                 cash collateral order dated April 22, 2019 shall cease upon Confirmation of this
                 Plan.

        e.       All terms of the loan documents not otherwise modified in this Section shall
                 remain in full force and effect.

       3.10.     Class 5 / Allowed Secured Claim of Best Western International. The Class
5 Allowed Secured Claim of Best Western International (“BWI”) shall be Allowed in the amount
of $70,229.95. The Plan intends to pay the Allowed Secured Claim of BWI in full and treats
such claim as fully secured. BWI has no unsecured claim under this Plan.

        a.       Impairment and Voting. Class 5 Claim is impaired by the Plan. The holder of
                 Class 5 Claim is entitled to vote to accept or reject the Plan.

        b.       Treatment. Debtor will pay the Allowed Secured Claim based on a 60-month
                 amortization at an interest rate of 4% per annum as of the Confirmation. BWI
                 shall retain its liens to secure it claim. Payments shall be made on the 1st day of
                 the month for 60 months following the Effective Date.

       3.11.     Class 6 / Allowed General Unsecured Claims. Class 6 shall consist of
Allowed General Unsecured Claims and is estimated to be approximately $1,270,267.63. The
Debtor has not filed claims and objections and may object to certain of the unsecured claims.

        a.       Impairment and Voting. Class 6 is impaired by the Plan. The holders of Class 6
                 Claims are entitled to vote to accept or reject the Plan.

        b.       Treatment. Each holder of an Allowed General Unsecured Claim shall be paid
                 their pro-rata share of $1,000 a month over five (5) years, beginning on the 15th
                 of the third full month following the Effective Date. The majority of this payment
                 will go to PPB.

        3.12. Class 7 / Allowed Equity Interests. Class 7 shall consist of all Allowed Interests
in the Debtor.

        a.       Impairment and Voting. Class 7 are impaired by the Plan. The holders of Class 7
                 Interests are not entitled to vote to accept or reject the Plan.

        b.       On the Effective Date, all Equity Interests shall be cancelled. New Equity
                 Interests in the Debtor shall be issued to Vikram Singh (81%), Bhupinder Singh
                 (9.5%), and Surinder Kaur (9.5%), who are collectively contributing $25,000.00
                 to the Debtor. The $25,000.00 shall be deposited into the Debtor’s counsel’s trust
                 account prior to the Confirmation Date. If the Plan is not Confirmed, the
                 $25,000.00 will be returned.



First Plan of Reorganization Dated July 23, 2019
Page 13
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 14 of 22




B.      Voting and Impairment of Classes

        Voting Classes. Classes of Claims 1, 2, 3, 4, 5, and 6 are impaired by the Plan and shall
be entitled to vote to accept or reject the Plan.

        Deemed Acceptance. The Class 7 Interests are also impaired.

        Confirmability of the Plan. The confirmation requirements of section 1129 of the
Bankruptcy Code must be satisfied with respect to the Debtor and the Plan. If the Bankruptcy
Court determines that any provision of the Plan is prohibited by the Bankruptcy Code, or renders
the Plan not confirmable under section 1129 of the Bankruptcy Code, the Debtor reserves the
right to sever such provision from the Plan and to request that the Plan be confirmed as so
modified.

                                    ARTICLE IV
                      MEANS OF EXECUTION AND IMPLEMENTATION

        4.01. Corporate Existence and Management. On and after the Effective Date, the
Debtor shall continue in existence as Ghotra Inc., a corporation formed under the laws of the
State of Texas. As set forth above, the holders of Allowed Interests shall not be retained.

        4.02. Vesting of Assets. On and after the Effective Date, all property of the estate shall
revest in the Reorganized Debtor. The Reorganized Debtor shall operate its business and may
use, acquire and dispose of all such property free of any restrictions of the Bankruptcy Code, the
Bankruptcy Rules, and the Bankruptcy Court, and shall be free and clear of all claims liens,
debts, liabilities, charges, interests, and other encumbrances except as specifically provided in
the Plan or the Confirmation Order.

        4.03. Effectuating Documents. The Reorganized Debtor shall be authorized, without
any further action of the Bankruptcy Court, without the consent or approval of any other party,
and without any further act or action under applicable law, regulation, order or rule, to execute,
deliver, file or record such contracts, instruments, release, and other agreements or documents
and take such actions, as may be necessary or appropriate to effectuate and further evidence the
terms and conditions of the Plan.

        4.04. Retention of Avoidance Actions and Causes of Action. The Reorganized
Debtor shall retain, pursuant to section 1123(b)(3)(B) of the Bankruptcy Code, and shall
prosecute as appropriate all causes of action belonging to the bankruptcy estate pursuant to
section 541 of the Bankruptcy Code. All creditors and parties in interest are hereby placed on
notice that despite any provision which may be contained in this Plan providing for satisfaction
of claims, if a Claim is Allowed, any and all rights are reserved to commence, prosecute to
judgment, and to collect upon any cause of action listed in the Schedule of Liabilities or
Statement of Affairs as an asset of the bankruptcy estate of the Debtor or which are referenced
herein or in the Disclosure Statement.




First Plan of Reorganization Dated July 23, 2019
Page 14
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 15 of 22



        4.05. Deadline for Filing Administrative Claims and Professional Fee
Administrative Claims. Subject to further order of the Bankruptcy Court, all applications for
payment of Professional Fee Administrative Claims shall be filed with the Bankruptcy Court
within thirty (30) days of the Effective Date.

        4.06. Deadline for Objections to Claims. Any and all objection to claims filed prior
to the Effective Date shall be filed with the Bankruptcy Court and served upon the holder of such
Claim on or before thirty (30) days after the Effective Date, (the “Claim Objection Bar Date”),
or be forever barred from filing such an objection. The Debtor shall be authorized to settle any
objection to a Claim without any additional order of the Bankruptcy Court, requirement to utilize
Rule 9019 of the Federal Rules of Bankruptcy Procedure, or to notice any other party in interest.
The Debtor shall be the only party entitled to object to the allowance of a Claim. Nothing in any
prior order of the Court shall bar an objection to claim from being filed under this Plan.

       4.07. Disputed Claim Allowance and Payment. Notwithstanding any other term or
condition of the Plan, disputed, unliquidated, and/or contingent Claim to which an objection has
been filed prior to the Claim Objection Bar Date, shall be paid only upon allowance in
accordance with the provisions of Section 502 of the Bankruptcy Code or upon Final Order of
the Bankruptcy Court. For purposes of calculating distributions to be made under the Plan the
amount of the total Allowed Claims in any Class shall be computed as if any Disputed Claim still
outstanding on the date of such distribution had been “allowed” in the full amount thereof. The
funds held on account of any Disputed Claim shall be disbursed in accordance with the Final
Order which allows or disallows such Claim.

         4.08. Preservation of Claims and Causes of Action. Debtor expressly reserves all of
its rights to pursue causes of action and all such causes of action are preserved. Except as
otherwise released pursuant to the Plan, all Claims recoverable under Chapter 5 of the
Bankruptcy Code, all Claims against third parties on account of an indebtedness, and all other
Claims of any kind or character whatsoever owed to or in favor of the Estate to the extent not
specifically compromised and released pursuant to this Plan or any agreement referred to and
incorporated herein, are hereby preserved and retained for enforcement by the Reorganized
Debtor. Nothing in the Plan shall act as a bar as it relates to any claims of the Estate against third
parties, except as expressly released pursuant to the Plan or as time-barred, precluded or released
under the Court’s final order authorizing use of cash collateral. Nothing in this Plan or the
confirmation of the Plan shall otherwise estop the Debtor from asserting claims against third
parties.

The Debtor does reserve the right to object to claims of creditors that are overstated. Such issues
may be raised in the context of objections to claims in this case.

All claims and causes of action are preserved as follows: Except as otherwise released pursuant
to the Plan or otherwise barred or released pursuant to the Final Cash Collateral Order, any and
all claims, causes of action, cross claims or counterclaims held or assertable by the Debtor,
including but not limited to: (i) any claim or cause of action under a policy of liability insurance
or otherwise; (ii) a Cause of Action; and (iii) to the extent not included in the term Cause of
Action, any and all claims, causes of action, counterclaims, demands, controversies, against third
parties on account of costs, debts, sums of money, accounts, reckonings, bonds, bills, damages,

First Plan of Reorganization Dated July 23, 2019
Page 15
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 16 of 22



obligations, liabilities, objections, and executions of any nature, type, or description which the
Debtor has or may come to have, including, but not limited to, negligence, gross negligence,
usury, fraud, deceit, misrepresentation, conspiracy, unconscionability, duress, economic duress,
defamation, control, interference with contractual and business relationships, conflicts of interest,
misuse of insider information, concealment, disclosure, misuse of collateral, negligent loan
origination, processing, banking, and administration, violations of statutes and regulations of
governmental entities, securities and antitrust violations, deceptive trade practices, breach or
abuse of fiduciary duty, breach of any alleged special relationship, course of conduct or dealing,
obligation of fair dealing, obligation of good faith, whether or not in connection with or related
to this Plan, at law or in equity, in contract or in tort, or otherwise, known or unknown, suspected
or unsuspected, are hereby preserved and retained for enforcement by the Debtor as of the
Confirmation Date. It is the intent of the Debtor that this reservation of claims shall be as broad
as permitted by applicable law and shall include all claims, whether or not disclosed in the
Debtor’s schedules, and shall include any claims whether or not referenced in any disclosure
statement filed in this case. Such claims may be identified in more detail in the Disclosure
Statement and on the Schedules filed in this case. Nothing shall estop the Debtor or Reorganized
Debtor from asserting claims or causes of action just because they were not scheduled or
described in detail in the Debtor’s Schedules or Disclosure Statement. The Debtor is not
releasing any claims under the Plan.

No distributions under the Plan shall be made to the holder of a Claim that is in dispute, unless
and until such Claim becomes an Allowed Claim. If a Claim is disputed in whole or in part
because Judge asserts a right of offset against such Claim or recoupment against the holder of
such Claim, then, if and to the extent the Claim giving rise to the offset or recoupment is
sustained by Final Order, the Claim in dispute shall be reduced or eliminated and, if applicable,
the holder of such Claim shall be required to pay the amount of such offset or recoupment, less
the amount of its Allowed Claim. In addition, any party authorized by the Bankruptcy Code, at
any time, may request that the Court estimate any contingent, disputed or unliquidated Claim
pursuant to Section 502(c) of the Bankruptcy Code, regardless of any prior objections.

                                  ARTICLE V
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       5.01. Assumption of Executory Contracts and Unexpired Leases. Debtor shall
assume, pursuant to Bankruptcy Code Section 1123(b)(2), all by separate Motions unexpired
leases of non-residential real property and executory contracts prior to the Confirmation Date.
All contracts not assumed shall be rejected.

       5.02. Reservation of Rights. The Debtor shall have the right to assume or reject,
pursuant to Bankruptcy Code Section 365, prior to the Confirmation Date, any executory
contract or unexpired lease of real property (to the extent permitted under the Bankruptcy Code).

       5.03. Bar Date for Claims Based On Rejection. If the rejection of an executory
contract or an unexpired lease by the Debtor results in damages to the other party or parties to
such contract or lease, a Claim for such damages shall be forever barred and shall not be
enforceable against the Debtor or their properties or agents, successors, or assigns, unless a proof
of Claim is filed with the Bankruptcy Court and served upon the Debtor, by the earlier of (a) the

First Plan of Reorganization Dated July 23, 2019
Page 16
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 17 of 22



end of the month following the month in which the Effective Date occurs or (b) such other
deadline as the Court may set for asserting a Claim for such damages. Any Rejection Claim
arising from the rejection of an unexpired lease or executory contract shall be treated as a
General Unsecured Claim; provided, however, that any Rejection Claim based upon the rejection
of an unexpired lease of real property either prior to the Confirmation Date or upon the entry of
the Confirmation Order shall be limited in accordance with section 502(b)(6) of the Bankruptcy
Code and state law mitigation requirements. Nothing contained herein shall be deemed an
admission by the Debtor that such rejection gives rise to or results in a Claim or shall be deemed
a waiver by the Debtor of any objections to such Claim if asserted.

                               ARTICLE VI
            ENFORCEMENT, SETTLEMENT, OR ADJUSTMENT OF CLAIMS

        6.01. The Debtor’s Causes of Action. Except as otherwise released pursuant to the
Plan, all Claims recoverable under Section 550 of the Bankruptcy Code, all Claims against third
parties on account of an indebtedness, and all other Claims of any kind or character whatsoever
owed to or in favor of the Debtor or the Estate to the extent not specifically compromised and
released pursuant to this Plan or any agreement referred to and incorporated herein, are hereby
preserved and retained for enforcement by the Debtor for the benefit of the Creditors subsequent
to the Effective Date. This Plan shall not estop the Debtor from asserting any claim or cause of
action whether disclosed or not.

        6.02. Objections to Claims. Any party authorized by the Bankruptcy Code may object
to the allowance of Pre-Petition Claims at any time prior to sixty (60) days after the Effective
Date and, as to Rejection Claims, at any time prior to sixty (60) days after the filing of any such
Rejection Claim. Any proof of Claim filed after the Court sets bar dates shall be of no force and
effect and shall be deemed disallowed. All Contested Claims shall be litigated to Final Order;
provided, however, that the Debtor may compromise and settle any Contested Claim, subject to
the approval of the Bankruptcy Court. Notwithstanding the foregoing, a person who is found to
have received a voidable transfer shall have thirty (30) days following the date upon which the
order ruling that such transfer is avoidable becomes a Final Order in which to file a Claim in the
amount of such avoided transfer.

        No distributions under this Plan shall be made to the holder of a Claim that is in dispute,
unless and until such Claim becomes an Allowed Claim. If a Claim is disputed in whole or in
part because the Debtor asserts a right of offset against such Claim or recoupment against the
holder of such Claim, then, if and to the extent the Claim giving rise to the offset or recoupment
is sustained by Final Order, the Claim in dispute shall be reduced or eliminated and, if
applicable, the holder of such Claim shall be required to pay the amount of such offset or
recoupment, less the amount of its Allowed Claim. In addition, any party authorized by the
Bankruptcy Code, at any time, may request that the Court estimate any contingent, disputed or
unliquidated Claim pursuant to Section 502(c) of the Bankruptcy Code, regardless of any prior
objections.




First Plan of Reorganization Dated July 23, 2019
Page 17
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 18 of 22



                                          ARTICLE VII
                                    EFFECT OF CONFIRMATION

       7.01 Discharge and Release of Debtor.                  Pursuant to Bankruptcy Code
Section 1141(d), confirmation of this Plan does discharge the Debtor.

       7.02 Entities. Upon proof of same at Confirmation should an objection be filed to this
provision, none of the officers, financial advisors, attorneys, or employees of the Debtor shall
have any liability for actions taken or omitted to be taken in good faith under or in connection
with the Plan as would be required by 11 U.S.C. Section 1129(a)(3).

        7.03 Legal Binding Effect. The provisions of this Plan, pursuant to the Bankruptcy
Code Section 1141 shall bind the Debtor and all Creditors, whether or not they accept this Plan.
The distributions provided for Claimants shall not be subject to any Claim by another creditor or
interest holder by reason of any assertion of a contractual right of subordination.

        7.04 Discharge. Confirmation of the Plan shall result in the inability to commence or
continue any judicial, administrative, or other action or proceeding on account of any Pre-
Petition Date Claims against the Debtor. Claims against non-debtors tied to the Debtor as well
shall be treated under this Plan and such Claimants shall be enjoined from collecting on such
claims based on the Debtor providing for treatment of such claims under this Plan.

        Except as provided in the Plan, from and after the Confirmation Date, all holders of
Claims against the Debtor are restrained and enjoined (a) from commencing or continuing in any
manner, any action or other proceeding of any kind with respect to any such Claim against the
Debtor, or its property; (b) from enforcing, attaching, collecting, or recovering by any manner or
means, any judgment, award, decree, or order against the Assets or the Debtor on account of
such Claims; (c) from creating, perfecting, or enforcing any encumbrance of any kind against the
Assets, or the Debtor on account of such Claims; (d) from asserting any setoff, right of
subrogation, or recoupment of any kind against any obligation due the Debtor on account of such
Claims; and (e) from performing any act, in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan on account of such Claims; provided,
however, that each holder of a Contested Claim may continue to prosecute its proof of Claim in
the Bankruptcy Court and all holders of Claims shall be entitled to enforce its rights under the
Plan and any agreements executed or delivered pursuant to or in connection with the Plan.
Creditors shall not pursue claims against non-debtor third parties at the same time as their claims
are being paid in full through the Plan; however, nothing herein shall bar First Bank from
pursuing non-debtor third parties, including guarantors, against which it holds claims. Such
restraint shall be consistent with the discharge granted to the Debtor in connection with
confirming its Plan as called for by the Code.

                                        ARTICLE VIII
                                  MISCELLANEOUS PROVISIONS

       8.01    Request for Relief Under Bankruptcy Code Section 1129. In the event any
Impaired Class shall fail to accept this Plan in accordance with Bankruptcy Code Section


First Plan of Reorganization Dated July 23, 2019
Page 18
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 19 of 22



1129(a), the Debtor reserves the right to, and does hereby request the Bankruptcy Court to
confirm the Plan in accordance with Bankruptcy Code Section 1129(b).

       8.02      Revocation. The Debtor reserves the right to revoke and withdraw this Plan at
any time prior to the Confirmation Date.

        8.03      Effect of Withdrawal or Revocation. If the Debtor revokes or withdraws this
Plan prior to the Confirmation Date, or if the Confirmation Date or the Effective Date does not
occur, then this Plan shall be deemed null and void. In such event, nothing contained herein shall
be deemed to constitute a waiver or release of any Claims by or against the Debtor or any other
person or to prejudice in any manner the rights of the Debtor or any person in any further
proceedings involving the Debtor.

        8.04     Due Authorization by Creditors. Each and every Claimant who elects to
participate in the distributions provided herein warrants that it is authorized to accept in
consideration of its Claim against the Debtor the distributions provided in the Plan and that there
are no outstanding commitments, agreements, or understandings, express or implied, that may or
can in any way defeat or modify the rights conveyed or obligations undertaken by it under this
Plan.

        8.05     Entire Agreement. This Plan, as described herein, the Confirmation Order,
and all other documents and instruments to effectuate this Plan provided for herein, constitute the
entire agreement and understanding among the parties hereto relating to the subject matter hereof
and supersedes all prior discussions and documents.

        8.06     Section 1146 Exemption. Pursuant to Section 1146 of the Bankruptcy Code,
the issuance, transfer or exchange or any security under this Plan or the making or delivery of
any instrument or transfer pursuant to, in implementation of or as contemplated by this Plan or
the transfer of any property pursuant to this Plan shall not be taxed under any federal, state or
local law imposing a stamp, transfer or similar tax or fee.

       8.07     Provisions Governing Distributions. All payments and distributions under the
Plan shall be made by the Debtor as indicated. Any payments or distributions to be made by the
Debtor pursuant to the Plan shall be made as soon as reasonably practicable after the Effective
Date, except as otherwise provided for in the Plan, or as may be ordered by the Bankruptcy
Court. Any payment or distribution by the Debtor pursuant to the Plan, to the extent delivered
by the United States Mail, shall be deemed made when deposited into the United States Mail.

      Payments of Cash to be made by the Debtor pursuant to the Plan shall be made by check
drawn on a domestic bank or by wire transfer from a domestic bank.

        Distributions and deliveries to holders of Allowed Claims shall be made at the addresses
set forth on the proofs of Claim or proofs of interest filed by such holders (or at the last known
addresses of such holders if no proof of Claim or proof of interest is filed). All Claims for
undeliverable distributions shall be made on or before the second anniversary of the Effective
Date. After such date, all unclaimed property shall remain the property of the Debtor and the


First Plan of Reorganization Dated July 23, 2019
Page 19
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 20 of 22



Claim of any other holder with respect to such unclaimed property shall be discharged and
forever barred.

       Checks issued by the Debtor in respect of Allowed Claims shall be null and void if not
cashed within ninety (90) days of the date of delivery thereof. Requests for reissuance of any
check shall be made directly to the Debtor by the holder of the Allowed Claim to whom such
check originally was issued. Any claim in respect of such a voided check within ninety (90)
days after the date of delivery of such check. After such date, all Claims in respect of void
checks shall be discharged and forever barred, and the amount of such checks shall become
Unclaimed Property and returned to the Debtor.

        No interest shall be paid on any Claim unless, and only to the extent that, the Plan
specifically provides otherwise.

       8.08.    Prepayment. Except as otherwise provided in the Plan or the Confirmation
Order, the Debtor shall have the right to prepay, without penalty, all or any portion of any
Allowed Claim at any time; provided, however, that any such prepayment shall not violate or
otherwise prejudice the relative priorities and parities among the Classes of Claims.

       8.09.    Interest, Penalties, and Fees. Except as expressly stated in the Plan, or allowed
by Final Order of the Bankruptcy Court, no interest, penalty, or late charge is to be ‘allowed’ on
any Claim subsequent to the Petition Date. No attorneys’ fees will be paid with respect to any
Claim except as specified in the Plan or as allowed by Final Order of the Bankruptcy Court.

        8.10.    Governing Law. Unless a rule of law or procedure supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) is applicable, or a specific choice of law
provision is provided, the internal laws of the State of Texas shall govern the construction and
implementation of the Plan and any agreements, documents, and instruments executed in
connection with the Plan, without regard to conflicts of law.

        8.11.     Binding Effect. Except as otherwise expressly provided in the Plan, on and
after the Effective Date, the terms of the Plan shall bind all holders of Claims and Interests,
whether or not such holders of Claims and Interests accept the Plan. The rights, duties, and
obligations of any Person named or referred to in the Plan shall be binding upon and shall inure
to the benefit of such Person and its respective successors and assigns.

         8.12.    Default. Unless otherwise stated in this Plan, if the Debtor fails to satisfy any
of the obligations under this Plan and such default is not cured within 30 business days of the
date of transmission of notice of the default to the Debtor, then the defaulted party may pursue
all of its remedies outside of the Bankruptcy Court, including, but not limited to, foreclosure on
its lien(s) on property.

         8.13.    Notices. Any notice required or permitted under the Plan shall be in writing and
served either by (i) certified mail, return receipt requested, postage prepaid, (ii) hand delivery, or
(iii) reputable overnight delivery service, freight prepaid, addressed to the following parties:



First Plan of Reorganization Dated July 23, 2019
Page 20
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 21 of 22



                 Joyce Lindauer
                 Joyce W. Lindauer Attorney, PLLC
                 12720 Hillcrest Road, Suite 625
                 Dallas, Texas 75230

                 Ghotra Inc.
                 8049 N. Sam Houston Parkway West
                 Houston, Texas 77064

                                          ARTICLE IX
                                   RETENTION OF JURISDICTION

       Notwithstanding confirmation of the Plan or the Effective Date having occurred, the
Court will retain jurisdiction for the following purposes:

      9.01      Allowance of Claims. To hear and determine the allowability of all Claims
upon objections to such Claims.

        9.02     Executory Contracts and Unexpired Leases Proceedings. To act with
respect to proceedings regarding the assumption of any executory contract or unexpired lease of
the Debtor pursuant to Section 365 and 1123 of the Code and Article VII of the Plan.

        9.03      Plan Interpretation.             To resolve controversies and disputes regarding the
interpretation of the Plan.

       9.04      Plan Implementation. To implement and enforce the provisions of the Plan
and enter orders in aid of confirmation and implementation of the Plan.

       9.05     Plan Modification. To modify the Plan pursuant to Section 1127 of the Code
and applicable Bankruptcy Rules.

       9.06    Adjudication of Controversies. To adjudicate such contested matters and
adversary proceedings as may be pending or subsequently initiated in the Court against the
Debtor.

        9.07      Injunctive Relief. To issue any injunction or other relief as appropriate to
implement the intent of the Plan, and to enter such further orders enforcing any injunctions or
other relief issued under the Plan or in the Confirmation Order.

        9.08      Interpleader Action. To entertain interpleader actions concerning assets to be
distributed or other assets of the Estate.

        9.09     Correct Minor Defects. To correct any defect, cure any omission or reconcile
any inconsistency or ambiguity in the Plan, the Confirmation Order or any document executed or
to be executed in connection therewith, as may be necessary to carry out the purposes and intent



First Plan of Reorganization Dated July 23, 2019
Page 21
        Case 19-31586 Document 68 Filed in TXSB on 07/23/19 Page 22 of 22



of the Plan, provided that the rights of any holder or an Allowed Claim are not materially and
adversely affected thereby.

       9.10      Authorization of Fees and Expenses. To review and authorize payment of
professional fees incurred prior to the Effective Date.

        9.11      Post-Confirmation Orders Regarding Confirmation.         To enter and
implement such orders as may be appropriate in the event the Confirmation Order is, for any
reason, stayed, reversed, revoked, modified, or vacated.

       9.12        Final Decree. To enter a final decree closing the Case pursuant to Bankruptcy
Rule 3022.


        Dated: July 23, 2019
                                                     Submitted by:

                                                       /s/ Joyce W. Lindauer
                                                     Joyce W. Lindauer
                                                     State Bar No. 21555700
                                                     Jeffery M. Veteto
                                                     State Bar No. 24098548
                                                     Joyce W. Lindauer Attorney, PLLC
                                                     12720 Hillcrest Road, Suite 625
                                                     Dallas, Texas 75230
                                                     Telephone:     (972) 503-4033
                                                     Facsimile:     (972) 503-4034
                                                     Email: joyce@joycelindauer.com
                                                             jeff@joycelinduar.com
                                                     ATTORNEYS FOR DEBTOR



                                                      /s/ Vikram Singh
                                                     Vikram Singh, President of Ghotra Inc.




First Plan of Reorganization Dated July 23, 2019
Page 22
